Exhibit AÉROPOSTALE REPORTS RECORD RESULTS FOR FOURTH QUARTER AND FISCAL 2008 Fourth Quarter Earnings of $1.01 Per Diluted Share Provides First Quarter Guidance Announces new concept - “P.S. from Aéropostale” New York, New York, March 12, 2009 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual apparel for young women and men, today reported results for the fourth quarter, provided guidance for the first quarter of fiscal 2009 and announced the name of its new kids store concept. Fourth Quarter Performance: Net income for the fourth quarter of fiscal 2008 increased 5% to a record $68.2 million, or $1.01 per diluted share, compared to net income of $64.7 million, or $0.95 per diluted share, in the fourth quarter of fiscal 2007. Total net sales for the fourth quarter of fiscal 2008 increased 17% to $690.0 million, from $591.3 million for the fourth quarter of fiscal 2007. Same store sales for the fourth quarter increased 6%, compared to a same store sales increase of 9% in the year ago period. Julian R.
